UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted August 16, 2006*
                            Decided August 17, 2006

                                      Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-1030

KEVIN J. LONG,                               Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 03 C 6101
MICHAEL J. MCDERMOTT, et al.,
    Defendants-Appellees.                    James B. Zagel,
                                             Judge.

No. 05-1772
                                             Appeal from the United States District
KEVIN J. LONG,                               Court for the Northern District of
    Plaintiff-Appellant,                     Illinois, Eastern Division

      v.                                     No. 04 C 1182

                                             Amy J. St. Eve,

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
Nos. 05-1030 & 05-1772                                                         Page 2

MICHAEL J. MCDERMOTT, et al.,                 Judge.
    Defendants-Appellees.

                                     ORDER

        Kevin Long filed two lawsuits under 28 U.S.C. § 1983 claiming that Chicago
police officer Michael McDermott and others violated his federal civil rights and
committed various state-law torts. Both cases were decided against him, and we
consolidate his appeals.

       In the first suit, Long sued Officer McDermott and three others for false
arrest, false imprisonment, malicious prosecution, and conspiracy. He alleged that
one of the defendants called 911 and complained, falsely, that he had exposed
himself to another defendant. As a result of that call, Long contended, McDermott
arrived on the scene and arrested him without a warrant or probable cause.

       Long’s original complaint included in its caption the defendants’ social
security numbers. The defendants asked that this identifying information be
stricken under Fed. R. Civ. P. 12(f), and that Long be prohibited from putting such
information in the public record. Judge Zagel granted that motion, as well as
McDermott’s motion for summary judgment. The court reasoned that Long offered
no admissible evidence that McDermott actually arrested him, and that, regardless,
there was probable cause for the arrest. The remaining defendants moved to
dismiss on the ground that Long had failed to effect service within the time allotted
under Fed. R. Civ. P. 4(m). They also moved for sanctions. The defendants
contended that Long waited more than 120 days after filing his complaint before
presenting the clerk with summonses for signature and seal, and that he asked the
clerk to backdate them. According to the defendants, the clerk properly dated and
signed the summonses but refused to seal them because Long already had
completed the section verifying that service of the summonses had been completed.
The district court dismissed the complaint and, after a hearing, held Long in
contempt. Judge Zagel found that Long had falsified the return date in the
summonses and misrepresented in open court that the defendants had been
properly served. Judge Zagel also found that Long had violated his prior order by
including a defendant’s social security number and birthdate in one of his
submissions to the court. The court ordered Long to pay the full amount of the
defendants’ costs and fees, more than $11,000. Long filed a notice of appeal as to all
of Judge Zagel’s orders, which we docketed as case no. 05-1030.

      Long’s second suit also involved Officer McDermott. At some point after the
encounter underlying his case in Judge Zagel’s court, Long apparently sent
McDermott a letter at his address at the police station. On the envelope Long
included a quotation from President George W. Bush, which he also used to begin
Nos. 05-1030 & 05-1772                                                          Page 3

most of his filings before Judge Zagel: “The nation is peaceful, but fierce when
stirred to anger. This conflict was begun on the timing and terms of others; it will
end in a way and hour of our choosing.” McDermott perceived the quotation as a
possible threat; the matter was referred to the Federal Bureau of Investigation, and
Long was charged in state court with assault. McDermott and Long met by chance
while leaving the courthouse after proceedings relating to that criminal case; Long
allegedly told McDermott, “You’re a joke; I’m going to get you.” McDermott arrested
Long on the basis of that statement, after which Long allegedly told McDermott
that “if you testify against me or put me in jail I will kill you.” After that Long was
indicted on a charge of “aggravated intimidation.” At trial, however, the state court
granted Long’s motion for a judgment of acquittal on both the assault and
intimidation charges for lack of evidence.

       Long then sued Officer McDermott and four state prosecutors, claiming that
his arrest at the courthouse and subsequent trial on the assault and intimidation
charges violated his civil rights. Long again included the social security numbers
and birth dates of some of the defendants in his complaint. After striking the
offending documents, Judge St. Eve ordered Long not to disclose the personal
information of any defendant in future filings. The state prosecutors moved for
dismissal based on their absolute prosecutorial immunity, which the district court
granted. The court also granted summary judgment in favor of McDermott, finding
that his involvement was limited to Long’s arrest, for which he had probable cause.
Long filed a notice of appeal, which we docketed as case no. 05-1772.

       We start with case no. 05-1030. Long first argues that it was error to grant
summary judgment for Officer McDermott because, Long insists, he offered
uncontroverted evidence that McDermott did arrest him. Long points to his
memorandum of law in response to McDermott’s motion for summary judgment, in
which he makes a number of factual assertions contrary to McDermott’s statement
of uncontested facts. But his argument, even if correct, is irrelevant. Judge Zagel
also held that, because there was probable cause to arrest Long, McDermott was
entitled to summary judgment even if he was responsible for that arrest. Long has
waived any challenge to this alternate ground for the court’s decision by failing to
raise the issue. See, e.g., Weinstein v. Schwartz, 422 F.3d 476, 477 (7th Cir. 2005).
In addition, Long argues that Judge Zagel abused his discretion by dismissing the
complaint as to all but McDermott for want of proper service. But a dismissal
under Rule 4(m) will be upheld unless it was arbitrary or unreasonable, Troxell v.
Fedders of N. Am., Inc., 160 F.3d 381, 383 (7th Cir. 1998); Coleman v. Milwaukee
Bd. of Sch. Dirs., 290 F.3d 932, 934 (7th Cir. 2002), and the court’s decision was
neither, especially considering Long’s egregious attempt to backdate the
summonses.
Nos. 05-1030 & 05-1772                                                            Page 4

       Last, with respect to case no. 05-1030, Long contests Judge Zagel’s contempt
finding. Long chiefly contends that the court never explicitly prohibited him from
publishing the personal information, but this is a frivolous argument. The district
court granted, without comment, a motion requesting that Long be barred from
publicly disclosing personal information in his filings. Judge Zagel need not have
elaborated on his reasons for granting that motion in order for it to be an “explicit
court order” that could support a finding of contempt. See Jones v. Lincoln Elec.
Co., 188 F.3d 709, 738 (7th Cir. 1999). Nor, despite Long’s characterization, was
the contempt citation a criminal matter; remedial civil citations “are
backward-looking and seek to compensate an aggrieved party for losses sustained
as a result of the contemnor's disobedience of a court's order.” Id. And because this
was a civil sanction, neither “a jury trial nor proof beyond a reasonable doubt is
required.” United Mine Workers v. Bagwell, 512 U.S. 821, 826 (1994).

       That leaves case no. 05-1772, in which Long fails to identify any disputed
fact. He points instead to his Local Rule 56.1(b)(3) statement of facts to the district
court. But “appellate briefs may not incorporate other documents by reference.”
Albrechtsen v. Bd. of Regents, 309 F.3d 433, 436 (7th Cir. 2002). And in any event
the district court ruled that Long’s statement failed to comply with Rule 56 and
deemed the facts in the defendant’s statement admitted. See Smith v. Lamz, 321
F.3d 680, 683 (7th Cir. 2003). While Long is not happy with the district court’s
ruling, he again fails to offer any argument as to why it was an abuse of
discretion—this, too, is waived. See Weinstein, 422 F.3d at 477.

       Finally, the defendants in case no. 05-1030 ask us to impose a filing ban or
some other sanction on Long, citing his failure to pay the money sanctions imposed
by the district court and his multiple appeals pending before this court, which they
characterize as frivolous. These two cases are certainly frivolous, and Long’s
refusal to abide by the district courts’ orders is unacceptable. Moreover, Long’s
appellate briefs in these two cases are replete with inflammatory and insulting
comments directed at various defendants and their counsel, and are almost entirely
bereft of legal argument. See Greviskes v. Univs. Research Ass'n, Inc., 417 F.3d 752,
760 (7th Cir. 2005) (appeals lacking legal merit may be grounds for sanctions); In re
Mann, 229 F.3d 657, 659 (7th Cir. 2000) (warning pro se litigant that abusive and
disparaging language could result in sanctions); Berwick Grain Co., Inc. v. Illinois
Dep't of Agric., 217 F.3d 502, 505 (7th Cir. 2000). In light of his persistent
contumacy we order Long to show cause within 15 days why he should not be
required to pay a $1,000 sanction for filing these frivolous appeals and neglecting
the district court’s sanctions orders. If he fails to respond, or if he ignores payment
of a sanction that this Court orders, we will instruct the clerk’s office not to file any
papers he might submit until he is compliant with the order. See Support Sys. Int'l
v. Mack, 45 F.3d 185 (7th Cir. 1995) (per curiam).
                                                                             AFFIRMED.